
	
		I
		112th CONGRESS
		2d Session
		H. R. 6580
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2012
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to allow veterans
		  who receive health care from the Department of Veterans Affairs to be eligible
		  for supplemental dental and vision insurance under the Federal Employees Health
		  Benefits Program.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Dental and Vision Benefits
			 Act of 2012.
		2.Eligibility of
			 veterans for supplemental dental and vision insurance
			(a)Dental
			 benefits
				(1)In
			 generalSection 8951 of title 5, United States Code, is
			 amended—
					(A)in paragraph
			 (3)—
						(i)by
			 inserting or a covered veteran described in paragraph (8) after
			 paragraph (1) or (2); and
						(ii)by
			 inserting or the covered veteran after the
			 individual; and
						(B)by adding at the
			 end the following new paragraph:
						
							(8)The term covered veteran means
				a veteran who is enrolled in the health care system established under section
				1705(a) of title
				38.
							.
					(2)Premium support
			 for veterans facing hardshipSection 8958(a) of title 5, United States
			 Code, is amended—
					(A)by striking
			 Each eligible and inserting (1) Except as provided by
			 paragraph (2), each eligible; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)If the Secretary of Veterans Affairs
				determines that a covered veteran obtaining supplemental dental coverage under
				this chapter is unable to pay the premiums described in paragraph (1) because
				of financial hardship, such veteran shall not be responsible for any of such
				premiums.
							.
					(b)Vision
			 benefits
				(1)In
			 generalSection 8981 of title 5, United States Code, is
			 amended—
					(A)in paragraph
			 (3)—
						(i)by
			 inserting or a covered veteran described in paragraph (8) after
			 paragraph (1) or (2); and
						(ii)by
			 inserting or the covered veteran after the
			 individual; and
						(B)by adding at the
			 end the following new paragraph:
						
							(8)The term covered veteran means
				a veteran who is enrolled in the health care system established under section
				1705(a) of title
				38.
							.
					(2)Premium support
			 for veterans facing hardshipSection 8988(a) of title 5, United States
			 Code, is amended—
					(A)by striking
			 Each eligible and inserting (1) Except as provided by
			 paragraph (2), each eligible; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)If the Secretary of Veterans Affairs
				determines that a covered veteran obtaining supplemental vision coverage under
				this chapter is unable to pay the premiums described in paragraph (1) because
				of financial hardship, such veteran shall not be responsible for any of such
				premiums.
							.
					(c)CooperationThe Secretary of Veterans Affairs shall
			 cooperate with the Director of the Office of Personnel Management to ensure
			 that a veteran who is enrolled in the health care system established under
			 section 1705(a) of title 38, United States Code, is eligible for the
			 supplemental dental and vision insurance benefits under chapters 89A and 89B of
			 title 5, United States Code.
			(d)OutreachThe Secretary of Veterans Affairs may
			 conduct outreach to inform veterans of the supplemental dental and vision
			 insurance provided to veterans under the Federal Employees Health Benefits
			 Program pursuant to chapters 89A and 89B of title 5, United States Code, as
			 amended by this section.
			(e)ReportsOnce during each three-year period
			 beginning on the date of the enactment of this Act and ending on the date that
			 is nine years after the date of such enactment, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the implementation of providing
			 veterans with supplemental dental and vision insurance under the Federal
			 Employees Health Benefits Program pursuant to chapters 89A and 89B of title 5,
			 United States Code, as amended by this section.
			(f)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act.
			
